t c memo united_states tax_court stephen l and colleen atwood petitioners v commissioner of internal revenue respondent docket no filed date stephen l and colleen atwood pro sese james f prothro for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy- related penalty in the amount of dollar_figure pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision are whether petitioners are taxable on distributions totaling dollar_figure from the termination of a life_insurance_policy and an endowment_policy whether petitioners are entitled to deduct interest on amounts borrowed against these two policies and whether petitioners are liable for an accuracy-related_penalty for a substantial_understatement_of_income_tax findings_of_fact the parties have stipulated some of the facts which are so found the stipulation of facts with attached exhibits is incorporated herein by this reference when they petitioned the court petitioners were married and resided in dallas texas in petitioner husband purchased a single_premium_life_insurance policy from first colony life_insurance co first colony paying a single premium of dollar_figure on date petitioner wife purchased a single premium endowment_policy from national western life_insurance co national western paying a single premium of dollar_figure petitioners stipulated that they failed to report taxable interest_income in the amount of dollar_figure on their joint federal_income_tax return each of the policies permitted the owner to borrow generally up to the amount of policy cash_value using the policy as security each contract required_payment of a specified rate of interest on amounts borrowed with any accrued but unpaid interest to be added to the loan and to bear interest at the same rate each contract provided for the termination or lapse of the policy when the total loan including unpaid interest exceeded the policy cash_value the value of the single premium accumulated with interest less certain specified charges because of financial hardship and in order to pay personal living_expenses petitioners each borrowed the maximum allowable amounts against their policies they each failed to completely repay these loans or interest thereon resulting in the termination of each policy in when first colony terminated petitioner husband’s policy his outstanding loan balance exclusive of certain unpaid interest was dollar_figure the policy had a cash_value of dollar_figure and a cash_surrender_value of dollar_figure dollar_figure minus dollar_figure upon termination first colony sent petitioner husband a check in the amount of the cash_surrender_value dollar_figure first colony also issued petitioner husband a form 1099-r reflecting a taxable gain of dollar_figure which the company computed as the cash_value of dollar_figure less his investment_in_the_contract of dollar_figure when national western terminated petitioner wife’s policy her outstanding loan balance was dollar_figure national western issued petitioner wife a form 1099-r reflecting a taxable gain of dollar_figure which the company computed as the outstanding loan balance of dollar_figure less her investment_in_the_contract of dollar_figure on their joint federal_income_tax return petitioners reported no taxable_distributions from their terminated insurance policies respondent determined that petitioners had income of dollar_figure from the first colony policy and dollar_figure from the national western policy opinion in general with exceptions not applicable here any amount which is received under a life_insurance_contract or endowment_contract before the annuity_starting_date and which is not received as an annuity is included in gross_income to the extent it exceeds the investment_in_the_contract sec_72 a c the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less aggregate amounts previously received under the contract to the extent they were excludable from gross_income sec_72 the derivation and computation of the amounts reported on the forms 1099-r by first colony and national western upon termination of petitioners’ policies are not in dispute the only issue is whether these amounts are includable in petitioners’ gross_income as amounts received within the meaning of sec_72 noting that very little cash was paid directly to them upon cancellation of the policies petitioners argue that the amounts at issue represent merely paper transactions on the books of the insurance_companies they argue that in borrowing against the policies they were borrowing their own money and that capitalized_interest on the loans merely increased their investments in the contracts we disagree petitioners’ insurance contracts by their terms treated the policy_loans including capitalized_interest as bona_fide indebtedness for federal_income_tax purposes their policy_loans constituted true loans rather than cash advances and were not taxable_distributions when received see minnis v commissioner 71_tc_1049 the capitalized_interest on these loans is properly treated as part of the principal of this indebtedness see allan v commissioner subsequent to the decision in minnis v commissioner 71_tc_1049 which dealt specifically with loans under an annuity_contract congress enacted sec_72 which generally treats loans under annuity_contracts as taxable_distributions tax equity and fiscal responsibility act of publaw_97_248 96_stat_544 loans under life_insurance contracts and endowment contracts other than modified endowment contracts are excepted from this treatment see sec_72 t c advances for interest that were added to the nonrecourse mortgage principal pursuant to the terms of the mortgage constituted a true debt obligation affd 856_f2d_1169 8th cir when petitioners’ policies terminated their policy_loans including capitalized_interest were charged against the available proceeds at that time this satisfaction of the loans had the effect of a pro tanto payment of the policy proceeds to petitioners and constituted income to them at that time see minnis v commissioner supra pincite dictum caton v commissioner tcmemo_1995_80 dean v commissioner tcmemo_1993_226 a contrary result would permit policy proceeds including previously untaxed investment returns to escape tax altogether and finds no basis in the law petitioners argue that if the distributions on the terminated insurance policies are taxable then they should be allowed an offsetting deduction for interest_paid on the policy_loans deductions are a matter of legislative grace and petitioners bear the burden of showing that they are entitled to the claimed deductions rule a 503_us_79 sec_163 generally allows as an interest_deduction all interest_paid or accrued within the taxable_year on indebtedness as an exception to this general_rule however in the case of a taxpayer other than a corporation sec_163 generally disallows any deduction for personal_interest defined to include any interest_expense that does not fall within one of the five categories listed in sec_163 these categories may be described generally as trade_or_business interest investment_interest interest used to compute passive_income or loss qualified_residence_interest and interest payable on certain deferred estate_tax payments petitioners have presented no evidence to show that the interest_expenses in question fall within any of these five enumerated categories to the contrary petitioner husband testified at trial that he borrowed against his life_insurance_policy for no other reason than to live in the absence of a job on brief petitioners reiterate that this was their reason for borrowing against their policies we conclude therefore that the interest_expense in question was nondeductible personal_interest relying on an exception in sec_264 petitioners argue that their interest_expenses are not subject_to disallowance under sec_264 which generally disallows interest deductions on indebtedness incurred or continued to purchase or carry a single_premium_life_insurance_endowment_or_annuity_contract it appears that neither the general_rule of sec_264 certain amounts paid in connection with insurance contracts continued sec_264 nor the cited exception applies to the case at hand because we have concluded that the interest in question continued a general_rule --no deduction shall be allowed for-- any amount_paid or accrued on indebtedness incurred or continued to purchase or carry a single_premium_life_insurance_endowment_or_annuity_contract except as provided in subsection c any amount_paid or accrued on indebtedness incurred or continued to purchase or carry a life_insurance endowment or annuity_contract other than a single premium contract or a contract treated as a single premium contract pursuant to a plan of purchase which contemplates the systematic direct or indirect borrowing of part or all of the increases in the cash_value of such contract either from the insurer or otherwise c exceptions --subsection a shall not apply to any amount_paid or accrued by a person during a taxable_year on indebtedness incurred or continued as part of a plan referred to in subsection a -- if such amount was paid_or_accrued on indebtedness incurred because of an unforeseen substantial loss of income or unforeseen substantial increase in his financial obligations there is no evidence in the record that the loans in question were incurred or continued to purchase or carry single_premium_life_insurance or endowment contracts within the meaning of sec_264 moreover the exception contained in sec_264 pertains only to plans referred to in sec_264 which specifically excludes single premium contracts was nondeductible personal_interest under sec_163 however the issue is moot we hold therefore that petitioners are taxable on distributions from their terminated policies in the amount of dollar_figure and are not entitled to deductions for interest_paid on their policy_loans substantial_understatement_of_income_tax respondent also determined an accuracy-related_penalty under sec_6662 for a substantial_understatement of tax for taxable_year sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax which is defined as an understatement that exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 petitioners reported total_tax of dollar_figure and understated their tax in the amount of dollar_figure therefore there was a substantial_understatement of tax any understatement is reduced to the extent that it is attributable to an item that was adequately disclosed and has a reasonable basis or for which there was substantial_authority for its tax treatment sec_6662 notwithstanding that petitioners were issued forms 1099-r indicating taxable_distributions upon termination of their insurance policies petitioners made no disclosure on their return of the relevant facts affecting their exclusion of these amounts from gross_income see sec_6662 petitioners have established no substantial_authority for excluding these amounts from income accordingly we sustain respondent’s imposition of the accuracy-related_penalty to reflect the foregoing respondent decision will be entered for
